 

Exhibit 10.02

 

CONTRACT OF SALE

 

THIS CONTRACT OF SALE (this “Contract”) is entered into by and between CCI-1150
Gemini, Ltd., a Texas limited partnership (the “Seller”), and Triple Net
Properties, LLC, or assigns (the “Purchaser”).

 

ARTICLE I

 

AGREEMENT OF PURCHASE AND SALE

 

1.1.    Agreement.    For the consideration and upon the terms and conditions
contained herein, Seller agrees to sell and convey to Purchaser, and Purchaser
agrees to purchase from Seller, the following:

 

(a)    That certain tract of land located in Houston, Harris County, Texas, and
being more particularly described in Exhibit “A” attached hereto, together with
all the rights and appurtenances pertaining thereto, including, but not limited
to, all right, title, and interest of Seller, if any, in and to any adjacent
strips and gores between the property and any abutting properties, and any land
lying in or under the bed of any creek, stream, or waterway or any highway,
avenue, road, easement, street, alley or right-of-way, open or proposed, in, on,
across, abutting or adjacent to the property (collectively, the “Land”).

 

(b)    All buildings, structures, fixtures and other improvements of every kind
and nature presently situated on, in or under, or used in, on or about the Land,
including an office building located at 1150 Gemini, Houston, Texas
(collectively, the “Improvements”).

 

(c)    All of Seller’s right, title and interest in and to all (i) equipment,
fixtures, machinery, HVAC equipment, and building materials owned or leased by
Seller and located on, attached to or used in connection with the Land and the
Improvements; (ii) plans, specifications, surveys, architectural, engineering,
soils, and environmental studies related to the Land or Improvements, if any, in
Seller’s possession or direct control, (iii) warranties, guaranties, indemnities
and claims related to the Improvements, if any, in Seller’s possession, (iv)
licenses, permits, governmental approvals, development rights or zoning rights
or any other similar rights, including, without limitation, building permits,
notices of completion, certificates of completion and certificates of occupancy
for the Improvements, and (v) any other tangible and intangible personal
property owned by Seller and located on, attached to or used in connection with
the operation, management and maintenance of the Land and the Improvements
(collectively, the “Personal Property”).

 

(d)    That certain Triple Net Lease Agreement dated June 18, 2001, by and
between Seller, as Landlord, and United Space Alliance, L.L.C. (“USA”), as
Tenant, for the use or occupancy of the Improvements and the Land (the “Lease”).

 

1



--------------------------------------------------------------------------------

 

The Land and Improvements are sometimes hereinafter collectively referred to as
the “Real Property”. The Real Property and Personal Property are sometimes
hereinafter collectively referred to as the “Property.

 

ARTICLE II

 

PURCHASE PRICE

 

2.1.    Purchase Price.    The purchase price for the Property (the “Purchase
Price”) is Fifteen Million Five Hundred Thousand and No/100 Dollars
($15,500,000.00), payable in cash at Closing (hereinafter defined) subject to
the offsets and credits described herein.

 

ARTICLE III

 

CONTRACT CONSIDERATION AND EARNEST MONEY

 

3.1.    Independent Contract Consideration.    Upon execution of this Contract,
by Seller, Purchaser hereby delivers to Seller a check in the amount of $100.00,
which is hereby accepted by Seller as the independent contract consideration for
Seller’s execution and delivery of this Contract, which consideration is in
addition to and independent of any other consideration provided for in this
Contract, is earned, and is nonrefundable.

 

3.2.    Earnest Money; Amount and Payment.    Within two (2) business days from
the date hereof, Purchaser shall deliver by wire transfer One Hundred Thousand
and No/100 Dollars ($100,000.00) (the “Earnest Money”) to Houston Title Company,
attn: Heidi Andrews, 777 Post Oak Blvd., Suite 200, Houston, Texas 77056 (the
“Title Company”). The Title Company shall deposit the Earnest Money in an
account and at a depository selected by Purchaser, with interest, if any, to
accrue to the benefit of Purchaser, and such interest shall become part of the
Earnest Money. The Earnest Money, unless earlier returned to Purchaser or unless
delivered to Seller as herein provided, shall be applied to the Purchase Price
at the Closing.

 

3.3.    Additional Earnest Money.    If Purchaser does not elect to terminate
this Contract pursuant to Section 6.1 hereof, then prior to the expiration of
the Inspection Period, Purchaser shall deliver by wire transfer an additional
One Hundred Fifty Thousand and No/100 Dollars ($150,000.00) (the “Additional
Earnest Money”) to the Title Company. The Additional Earnest Money shall become
part of the Earnest Money and applied to the Purchase Price at the Closing.

 

ARTICLE IV

 

DUE DILIGENCE ITEMS

 

4.1.    Due Diligence Items.    Within two (2) business days after the Effective
Date (hereinafter defined) (the “Delivery Date”), Seller shall deliver to
Purchaser (attention Theresa T.

 

2



--------------------------------------------------------------------------------

Hutton) (except as to item 4.1 (g), which shall be made available to Purchaser
at the Seller’s offices in Houston, Texas), all of the following (the “Due
Diligence Items”):

 

(a)    A copy of Seller’s existing survey of the Property (the “Existing
Survey”) dated September 28, 1998, revised on March 9, 1999, prepared by Jeffrey
N. Heck, R.P.L.S. with Texas Land Surveying, Inc. (the “Surveyor”).

 

(b)    A current Commitment for Title Insurance (the “Title Commitment”) issued
by the Title Company for the issuance of a Title Policy (hereinafter defined),
together with copies of all instruments referred to in the Title Commitment as
conditions or exceptions to title to the Land, including items listed in
Schedule C of the Title Commitment.

 

(c)    To the extent in Seller’s possession or direct control, any engineering
and architectural plans, drawings, or specifications, engineering tests or
studies, and all other reports, plans or studies held by or for Seller which
relate to the Property (collectively, the “Plans”).

 

(d)    Copy of the Lease (including all modifications, amendments, or
supplements thereto).

 

(e)    A ledger report from Seller indicating, with respect to the Lease, the
date Seller deposited the rent for the previous 12 months.

 

(f)    Operating statements for the Real Property for 2000 and 2001 as prepared
by Seller’s former property management company. Subsequent to November, 2001,
the Real Property has been managed by USA.

 

(g)    Make available to Purchaser at Seller’s offices in Houston, Texas, all
files and records relating to the operation of the Property.

 

(h)    Copies of existing loan documents affecting the Real Property, but only
if Purchaser written notice that it intends to assume Seller’s existing loan
(the “Existing Loan”) and submits the appropriate application to Seller’s
existing lender (the “Existing Lender”) and pays the applicable assumption fees
and deposits.

 

Within two (2) business days after the Delivery Date, Purchaser must deliver to
Seller a written notice (the “Purchaser’s Receipt Notice”) acknowledging
Purchaser’s receipt of the Due Diligence Items (other than item 4.1(g) which
will be “made available” at Seller’s offices in Houston, Texas) and specifically
notifying Seller of any Due Diligence Items not delivered by Seller to Purchaser
by the Delivery Date. If Purchaser fails to timely deliver the Purchaser’s
Receipt Notice to Seller, Purchaser will be deemed to have received all Due
Diligence Items by the Delivery Date. If Purchaser timely delivers Purchaser’s
Receipt Notice and designates therein a Due Diligence Item not timely delivered
by Seller, Seller agrees to deliver such Due Diligence Item to Purchaser within
two (2) business days from Seller’s receipt of the Purchaser’s Receipt Notice
(the “Extended Delivery Date”). Seller and Purchaser agree to jointly confirm in
writing to each other and the Title Company the delivery of the Due Diligence
Items by either the

 

3



--------------------------------------------------------------------------------

Delivery Date or the Extended Delivery Date, as applicable, and confirm the
commencement of the Inspection Period described in Section 6.1 hereof.

 

4.2.    Disclosure Regarding Operation of Property Prior to the Lease.    Seller
acquired the Property in July, 1999. From the date of Seller’s acquisition of
the Property until the execution of the Lease, Seller operated the Property and
has various business records related to the operation of the Property,
including, but not limited to, service and maintenance agreements, management
contracts, operating statements, information taxes, utilities, maintenance,
repairs and other expenses relating to the management and operation of the
Property. Upon the execution of the Lease, USA took over operation, management,
maintenance and repair of the Property in accordance with the terms of the
Lease. Though Seller has some business records related to the Property after the
date of the Lease, most of the records related to the operation, management,
maintenance and repair of the Property relate to the time periods prior to the
Lease. Seller agrees to make available to Purchaser at Seller’s offices in
Houston, Texas all of Seller business records related to the Property.

 

4.3.    Updated Survey.    Prior to the expiration of the Inspection Period,
Purchaser, at Purchaser’s sole cost and expense, may obtain an updated survey of
the Property (the “Updated Survey”). If Purchaser closes the purchase of the
Property, Seller will reimburse Purchaser for the actual cost of the Updated
Survey obtained by Purchaser, not to exceed $1,500.00.

 

ARTICLE V

 

SURVEY AND TITLE REVIEW

 

5.1    Survey and Title Review.    Purchaser shall have a period of fifteen (15)
days from the date on which it receives the last of the Title Commitment and the
Existing Survey (but shall not begin earlier than the Effective Date) in which
to review the state of Seller’s title to the Property (the “Title Review
Period”). If the Existing Survey or Title Commitment reflects or discloses any
defect, exception or other matter that materially and adversely affects the
Property (individually, “Title Defect” and collectively, “Title Defects”) that
is unacceptable to Purchaser for any reason whatsoever, then prior to the
expiration of the Title Review Period, Purchaser shall provide Seller with
written notice of its objections, the efforts Purchaser would like Seller to
initiate to attempt to cure such objections. Seller shall have ten (10) days
(the “Cure Period”) from the date of Seller’s receipt of such notice to attempt
to cure such Title Defects to the reasonable satisfaction of Purchaser. Seller
shall not be required to remove or cure the Title Defects or incur any costs or
liability in so doing, other than the liens securing the Existing Loan, any
other deed of trust liens, judgment liens, tax liens, voluntary liens or
mechanic’s liens against the Property as reflected on Schedule C of the Title
Commitment.

 

If Seller does not cure any or all of the Title Defects within the Cure Period,
Seller shall notify Purchaser in writing, prior to the expiration of the Cure
Period, specifying Seller’s decision, regarding the cure of each of the Title
Defects (the “Cure Notice”), and Purchaser may, as its sole and exclusive
remedies, on or before five (5) days after receipt of the Cure Notice (the
“Defect Review Period”), either: (i) terminate this Contract by written notice
to the Seller, or (ii)

 

4



--------------------------------------------------------------------------------

elect in writing to waive any uncured Title Defect which Seller has not agreed
in the Cure Notice to cure at or prior to Closing.

 

If Purchaser fails to terminate the Contract on or prior to expiration of the
Defect Review Period, then any Title Defect (i) that Seller has failed to cure
on or prior to the expiration of the Cure Period and has not agreed in the Cure
Notice to cure or cause to be cured by Closing, and (ii) that is set forth on
Schedule B of the Title Commitment or the Existing Survey shall be deemed waived
by Purchaser. In the event Seller fails to provide Purchaser with the Cure
Notice prior to the expiration of the Cure Period, such failure shall not be a
default hereunder, but shall be deemed to be a notice from Seller that it will
not remove or cure such Title Defects, and Purchaser shall have the right as its
sole and exclusive remedies, with such right to be exercised within five (5)
days after the expiration of the Cure Period, to either: (i) terminate this
Contract by written notice to Seller; or (ii) elect in writing to waive any
uncured Title Defects.

 

Purchaser shall have ten (10) days after receipt of the Updated Survey (the
“Updated Survey Review Period”) to review and deliver written objections to
Seller to any matter shown on the Updated Survey that is not shown on the
Existing Survey and that materially and adversely affects the Property (the
“Updated Survey Defects”). Seller shall not be obligated to cure any Updated
Survey Defects prior to Closing, or incur any costs or liability in so doing. If
Seller is unable or unwilling to cure any Updated Survey Defects by the Closing
Date, then Purchaser shall have the right to either (i) terminate this Contract
and receive a complete refund of the Earnest Money, together with all interest
which has accrued thereon, or (ii) waive such Objections and proceed to Closing.

 

Any exceptions to Seller’s title, the Existing Survey or the Updated Survey (i)
(a) to which Purchaser has not objected or (b) which have been waived or deemed
waived by Purchaser, and (ii) which are shown on Schedule B of the Title
Commitment or on the Existing Survey or the Updated Survey shall be “Permitted
Exceptions.” If Purchaser terminates this Contract as provided for herein, then
the Earnest Money shall be returned immediately to Purchaser and neither Seller
nor Purchaser shall have any further right or obligation hereunder.

 

ARTICLE VI

 

INSPECTION

 

6.1.    Inspection Period.    Purchaser shall have a period of thirty (30) days
from the Delivery Date (or the Extended Delivery Date as the case may be) (the
“Inspection Period”) in which to inspect the condition of the Property, to
conduct an examination of the Property and to review such other matters as
Purchaser deems necessary (including, without limitation, a review of Seller’s
business records, a non-invasive physical inspection of the Property, an
appraisal, an environmental audit, a review of the Lease, tenant interviews
conducted in the presence of one of Seller’s representatives, and a non-invasive
engineering inspection of the Property) to determine the suitability of the
Property for Purchaser’s needs. Purchaser shall not permit any liens to attach
to the Property by reason of the exercise of such inspections or investigations.
In the event the purchase and sale of the Property as contemplated by this
Contract does not close, Purchaser agrees to restore the Property to its
condition as of the Effective Date as reasonably possible, and

 

5



--------------------------------------------------------------------------------

shall provide Seller with a copy of all of the results of Purchaser’s
inspections and investigations, as well as return all copies of any books, files
or records either delivered by Seller to Purchaser or copied by Purchaser during
its inspection and investigation of the Property. Purchaser hereby agrees to
indemnify, defend and hold Seller harmless from and against any and all liens by
contractors, subcontractors, materialmen or laborers performing such work, tests
or inspections for Purchaser, as well as any claims asserted by third parties
for injuries or damages to said third parties or their property resulting from
such work or tests for Purchaser. In addition, prior to Purchaser or its agents
having access to the Property, Purchaser shall obtain and maintain commercial
general liability insurance with solvent and responsible insurance companies
having a Best’s Rating of A or better, and a Best’s Financial Size Category of
VIII, or better, legally authorized to transact business in the State of Texas
with no less than $1,000,000.00 combined single limit and in a form and content
reasonably acceptable to Seller. Purchaser shall cause Seller to be named as an
additional insured under such policy, and shall, prior to Purchaser, or any of
its agents, representatives or consultants entering the Property, furnish Seller
with certificates of insurance reasonably satisfactory to Seller. The limit of
such insurance shall not, however, limit the liability of Purchaser hereunder.
No policy shall be cancelable or subject to reduction of coverage except after
thirty (30) days prior written notice to Seller.

 

Purchaser shall have until the conclusion of the Inspection Period to approve or
disapprove of the inspection of the Real Property and the Due Diligence Items.
If Purchaser desires to approve the condition of the Real Property and move
forward with this transaction, Purchase must deliver to Seller and the Title
Company a written notice (the “Property Acceptance Notice”) acknowledging that
the Property is acceptable to Purchaser in all respects and that the Earnest
Money is non-refundable (except for failure of a condition precedent, a casualty
or condemnation, or an uncured default by Seller under this Contract). If
Purchaser timely delivers the Property Acceptance Notice, Purchaser (i) shall be
deemed to be completely satisfied with the Property in all respects, (ii) shall
have waived any right to terminate this Contract and acknowledged that the
Earnest Money is non-refundable (except for a failure of a condition precedent,
a casualty or condemnation, or Seller’s uncured default), and (iii) is prepared
to move toward Closing, subject only to the conditions precedent to Purchaser’s
performance set forth in Section 9.1. If Purchaser fails to timely deliver a
Property Acceptance Notice to Seller and Title Company prior to the expiration
of the Inspection Period in the format set forth above, this Contract shall
thereupon be automatically terminated, Purchaser shall not be entitled to
purchase the Real Property, Seller shall not be obligated to sell the Real
Property to Purchaser, the Earnest Money shall be immediately returned to
Purchaser and the parties shall be relieved of any further obligation to each
other with respect to the Real Property; provided however, Purchaser shall be
obligated to comply with its restoration and indemnification obligations set
forth in this Section 6.1.

 

6



--------------------------------------------------------------------------------

 

ARTICLE VII

 

REPRESENTATIONS, WARRANTIES,

COVENANTS, AND AGREEMENTS OF SELLER

 

7.1.    Representations and Warranties.    In order to induce Purchaser to enter
into this Contract, Seller makes the following warranties and representations
that shall be true and correct as of the Effective Date and on the Closing Date:

 

(a)    Seller has good and indefeasible fee simple title to Property, subject to
all matters of record in the Official Public Records of Harris County, Texas,
and applicable to the Property, and at the Closing, Seller will have and will
convey to Purchaser by special warranty deed, good and indefeasible fee simple
title to the Property, free and clear of all liens, defects, encumbrances,
conditions, exceptions, restrictions, or other matters affecting title except
the Permitted Exceptions.

 

(b)    There is no litigation or proceeding pending or, to Seller’s current
actual knowledge, without inquiry, threatened against or relating to the Seller
or the Property.

 

(c)    Seller is a limited partnership duly organized and validly existing under
the laws of the State of Texas. Seller is authorized and permitted to enter into
this Contract and to perform all covenants and obligations of Seller hereunder,
and Seller’s right to execute this Contract is not limited by any other
agreements. The person signing this Contract has been authorized by Seller to do
so. The execution and delivery of this Contract, the consummation of the
transaction described herein and compliance with the terms of this Contract will
not conflict with, or constitute a default under, any agreement to which Seller
is a party or by which Seller or the Property is bound, or violate any
regulation, law, court order, judgment, or decree applicable to Seller or the
Property.

 

(d)    There are no attachments, executions, assignments for the benefit of
creditors, or voluntary or involuntary proceedings under the Bankruptcy Code, 11
U.S.C. § 101, et seq., or under any other debtor relief laws contemplated by or
pending or threatened against Seller.

 

(e)    Seller is not a “foreign person” as that term is defined in Section 1445
of the Internal Revenue Code of 1986, as amended, and applicable regulations.

 

(f)    No person, corporation, or other entity has or on the Closing Date shall
have any right or option granted by Seller (or any other right or option of
which Seller is aware to its current, actual knowledge, without inquiry) to
acquire all or any portion of the Property.

 

7



--------------------------------------------------------------------------------

 

(g)    Except for debts, liabilities, and obligations for which provision is
made herein for proration or other adjustment at Closing, as of Closing, all
debts, liabilities and obligations arising from the ownership and operation of
the Property (including, but not limited to, utility services and tap fees) will
have been paid.

 

(h)    There are no other tenant leases other than the Lease.

 

(i)    There are no on-site employees of Seller at the Real Property, and
following the Closing, Purchaser shall have no obligation to employ or continue
to employ any individual employed by Seller or its affiliates in connection with
the Real Property.

 

(j)    Seller has not received any written notice of any violations of any
ordinance, regulation, law, or statute of any governmental agency pertaining to
the Real Property or any portion thereof.

 

(k)    There are no unpaid bills, claims, or liens in connection with any
construction or repair of the Real Property incurred by Seller, except for those
that will be paid in the ordinary course of business prior to Closing or the
payment of which has otherwise been adequately provided for to the satisfaction
of Purchaser.

 

(l)    Seller has or will pursuant to this Contract deliver to Purchaser a true,
accurate and complete copy of the Lease and Seller has not entered into any
other leases for any portion of the Real Property. To Seller’s current actual
knowledge, without inquiry, no persons, tenants or entities occupy space in the
Real Property other than USA, and persons authorized by USA to occupy the Real
Property under the Lease. Except a set forth in the Lease and the commission
agreements between Seller and CB Richard Ellis and The Cole Gross Company, no
brokerage commission or similar fee is due or unpaid by Seller with respect to
the Lease. The Lease is in full force and effect, and to Seller’s current actual
knowledge, without inquiry, is subject to no defenses, setoffs or counterclaims
for the benefit of USA. To Seller’s current actual knowledge, without inquiry,
neither Seller nor USA is in any material default under the Lease. Except as set
forth in the Lease, Seller has no obligation to USA under the Lease to further
improve USA’s premises or to grant or allow any rent or other concessions. No
rent or other payments have been collected in advance for more than one (1)
month and no deposits are held by Seller.

 

(m)    Seller has not received written notice of any pending proceedings, nor to
Seller’s current actual knowledge, without inquiry, are any proceedings
contemplated to condemn the Real Property or any part of it.

 

(n)    Except for the USA Lease, Seller has not entered into any agreements or
other obligations which may affect the current use of the Real Property.

 

(o)    The operating statements furnished to Purchaser in connection with or
pursuant to this Contract (a) accurately reflect the financial condition of the
Real Property as of the date thereof in all material respects, and (b) to the
Seller’s current actual knowledge, without

 

8



--------------------------------------------------------------------------------

inquiry, do not fail to state any material liability, contingent or otherwise,
or any other material facts the omission of which would be misleading.

 

(p)    Seller has not received any written notice of violation issued pursuant
to any environmental law with respect to the Real Property or any use or
condition thereof.

 

The foregoing representations and warranties of Seller are made by Seller as of
the date hereof and again as of Closing and shall survive the Closing for a
period of six (6) months and shall not be merged as of the date of the Closing
hereunder.

 

7.2.    Covenants of Seller.    Seller covenants that from and after the
Effective Date, Seller shall:

 

(a)    Subject to the rights of USA under the Lease, including, specifically,
USA’s right to restrict access to portions of the Improvements, give Purchaser
and Purchaser’s agents and representatives access, during normal business hours
prior to the Closing, to physically inspect the Improvements and the Personal
Property to evaluate the operating condition thereof, and to conduct such
non-invasive inspections, surveys, and tests, and to examine the books and
records to the extent in Seller’s possession relating to the operation,
ownership and management of the Property. The expenses of Purchaser’s
investigation shall be borne solely by Purchaser.

 

(b)    Not: (i) perform any grading or excavation, construction, or removal of
any Improvement or make any other change or improvement on the Land; (ii) create
or permit any lien or other encumbrance affecting the Property, other than the
lien for taxes not yet due and payable and existing liens to be released at the
Closing; (iii) commit any waste or nuisance upon the Property; (iv) impose any
easements, covenants, conditions or restrictions on the Property; or (v)
institute or participate in any annexation, zoning, platting or other
governmental action regarding the Property.

 

(c)    Not without the prior written consent of Purchaser, amend or terminate
the Lease or enter into any contract or other agreement that affects the
Property.

 

(d)    Cause at or prior to Closing the release of all liens and encumbrances
(except Permitted Exceptions) against the Property and the cure of all Title
Defects that that Seller has agreed to cure, and cooperate in good faith with
the Title Company to satisfy all requirements and conditions set forth on the
Title Commitment.

 

(e)    Cause to be in force fire and extended coverage insurance upon the Real
Property, and public liability insurance with respect to damage or injury to
persons or property occurring on the Real Property in at least such amounts, and
with the same deductibles, as are maintained by Seller on the date hereof.

 

(f)    Not, without Purchaser’s written approval, enter into any service,
operating or maintenance agreement affecting the Real Property that would
survive the Closing.

 

9



--------------------------------------------------------------------------------

 

(g)    To comply in all material respects with all obligations to be performed
by it under the Lease, and all permits, licenses, approvals and laws,
regulations and orders applicable to the Real Property.

 

(h)    To provide Purchaser with copies of any default letters sent to USA and
copies of any correspondence received from USA that it is “going dark”, seeking
to re-negotiate its lease, or relating to a bankruptcy filing by USA.

 

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

8.1.    Representations and Warranties.    To induce Seller to enter into this
Contract, Purchaser represents and warrants to Seller that Purchaser is a
limited liability company, duly organized under the laws of the Commonwealth of
Virginia, and is authorized to do business and is in good standing in the State
of Texas, and is fully authorized and empowered to enter into this Contract and
to consummate the transactions contemplated hereunder. The person signing this
Contract has been authorized by Purchaser to do so. The execution and delivery
of this Contract, the consummation of the transaction described herein and
compliance with the terms of this Contract will not conflict with, or constitute
a default under, any agreement to which Purchaser is a party or by which
Purchaser is bound, or violate any regulation, law, court order, judgment, or
decree applicable to Purchaser.

 

8.2    Property Condition Acknowledgement.    PURCHASER ACKNOWLEDGES AND AGREES
THAT PURCHASER IS EXPERIENCED IN THE ACQUISITION, DEVELOPMENT, OWNERSHIP AND
OPERATION OF PROPERTIES SIMILAR TO THE PROPERTY AND THAT PURCHASER, PRIOR TO THE
CLOSING DATE, WILL HAVE INDEPENDENTLY INVESTIGATED AND INSPECTED THE PROPERTY OR
WILL HAVE HAD THE OPPORTUNITY TO INSPECT THE PROPERTY TO ITS SATISFACTION AND IS
QUALIFIED TO MAKE SUCH INSPECTION. PURCHASER FURTHER ACKNOWLEDGES AND AGREES
THAT IT IS RELYING ON SUCH INDEPENDENT INVESTIGATION AND INSPECTION AND IS NOT
RELYING ON ANY INFORMATION BY SELLER, ANY OF SELLER’S REPRESENTATIVES OR
EMPLOYEES, OR THE BROKER OR ANY STATEMENTS (ORAL OR WRITTEN) WHICH MAY HAVE BEEN
MADE OR MAY BE MADE (OR PURPORTEDLY MADE) BY SELLER OR ANY OF ITS
REPRESENTATIVES OR EMPLOYEES, IN DETERMINING WHETHER TO PURCHASE THE PROPERTY.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION PROVIDED BY
SELLER TO PURCHASER WITH RESPECT TO THE PROPERTY HAS BEEN OBTAINED FROM A
VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND EXCEPT AS SPECIFICALLY PROVIDED TO THE
CONTRARY IN THIS CONTRACT, MAKES NO REPRESENTATIONS AS TO THE ACCURACY OR
COMPLETENESS OF SUCH INFORMATION. PURCHASER FURTHER ACKNOWLEDGES THAT AT
CLOSING, IT WILL BE FULLY AND COMPLETELY

 

10



--------------------------------------------------------------------------------

SATISFIED THAT THE PROPERTY IS SATISFACTORY IN ALL RESPECTS FOR ITS INTENDED USE
AND PURCHASER SHALL HAVE NO RECOURSE WHATSOEVER AGAINST SELLER OR THE BROKER IN
CONNECTION WITH THE PROPERTY.

 

PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT EXCEPT FOR SELLER’S SPECIAL
WARRANTY OF TITLE TO THE PROPERTY AND FOR THE REPRESENTATIONS SPECIFICALLY
PROVIDED IN THIS CONTRACT, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
DISCLAIMS ANY AND ALL REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH
RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO: (A) THE NATURE, MANNER,
QUALITY, CHARACTERISTICS OR CONDITION OF THE PROPERTY, OR ANY PORTION THEREOF,
ON THE SURFACE OR SUBSURFACE THEREOF, WHETHER OR NOT OBVIOUS, VISIBLE OR
APPARENT; (B) THE USE, INCOME OR POTENTIAL INCOME TO BE DERIVED FROM THE
PROPERTY; (C) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND
USES WHICH PURCHASER MAY CONDUCT THEREON; (D) THE PRESENCE, OR ABSENCE OF, OR
CONTAMINATION BY HAZARDOUS MATERIALS OF THE PROPERTY, OR THE COMPLIANCE OF OR BY
THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF
ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY, INCLUDING, BUT NOT LIMITED TO,
ANY STATE OR FEDERAL ENVIRONMENTAL LAW, RULE OR REGULATION; (E) THE
HABITABILITY, MERCHANTABILITY, DESIGN OR FITNESS FOR ANY SPECIFIC PURPOSE OR
PARTICULAR PURPOSE OF THE PROPERTY FOR A PARTICULAR PURPOSE; OR GOOD AND
WORKMANLIKE CONSTRUCTION, OR THE COMPLIANCE OF OR BY THE PROPERTY OR ITS
OPERATION WITH ANY STATE OR FEDERAL ACCESSIBILITY LAW RULE OR REGULATION,
INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT OR THE TEXAS
ARCHITECTURAL BARRIERS ACT; (F) THE SOIL CONDITIONS, DRAINAGE, DETENTION
REQUIREMENTS, FLOODING CHARACTERISTICS, UTILITIES OR OTHER CONDITIONS EXISTING
IN, ON OR UNDER THE PROPERTY; OR (G) ANY OTHER MATTER WITH RESPECT TO THE
PROPERTY. PURCHASER HEREBY WAIVES ANY SUCH REPRESENTATION, WARRANTY, PROMISE,
COVENANT, AGREEMENT OR GUARANTY.

 

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, SELLER IS CONVEYING THE
PROPERTY TO PURCHASER “AS IS, WHERE IS”, AND WITH ALL FAULTS AND SPECIFICALLY
AND EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER
EXPRESS OR IMPLIED, OF ANY KIND, NATURE, OR TYPE WHATSOEVER FROM OR ON BEHALF OF
SELLER, EXCEPT FOR SELLER’S SPECIAL WARRANTY OF TITLE AND THE REPRESENTATIONS
SPECIFCIALLY PROVIDED IN THIS CONTRACT. AT CLOSING, PURCHASER WILL ACCEPT THE
PROPERTY, INCLUDING, BUT NOT LIMITED TO, IMPROVEMENTS, EQUIPMENT, SYSTEMS, ROOF,
FOUNDATION, AND PERSONAL PROPERTY THAT ARE A PART OF THE PROPERTY, ALONG WITH
THE EXISTENCE, IF ANY, OF

 

11



--------------------------------------------------------------------------------

TERMITES, WATER PENETRATION OR LEAKAGE, OR THE PRESENCE OF MOLD, IN ITS “AS IS”
CONDITION.

 

THE FOREGOING PROVISIONS SHALL SURVIVE THE CLOSING IN ALL RESPECTS.

 

ARTICLE IX

 

CONDITIONS PRECEDENT TO CLOSING

 

9.1.    Conditions Precedent to Purchaser’s Performance.    The obligation of
Purchaser to close the transaction described in this Contract, shall be subject
to the following conditions precedent:

 

(a)    All the representations and warranties of Seller set forth in this
Contract shall be true and correct in all material respects as of the Effective
Date and on the Closing Date.

 

(b)    There shall be no material adverse change in the matters reflected on the
Title Commitment or the Updated Survey from those matters appearing therein on
the date thereof (except those changes requested by Purchaser in its notice of
Title Defects), and no encumbrance or Title Defect shall affect the Property
except the Permitted Exceptions.

 

(c)    Seller shall have duly performed or complied with all covenants, acts and
agreements to be performed or complied with by Seller on or prior to the Closing
Date in all material respects.

 

(d)    There shall be no litigation affecting the Property.

 

(e)    Purchaser shall have received from Seller the estoppel certificate from
USA in the form attached hereto as Exhibit “B” and made a part hereof for all
purposes; provided, however, Seller will use reasonable efforts to obtain and
estoppel certificate from USA in the form requested by Purchaser’s lender, but
Seller shall be under no obligation to deliver an estoppel certificate other
than in the form attached hereto as Exhibit “B”.

 

(f)    Seller shall deliver to Purchaser copies of USA’s insurance certificates.

 

(g)    USA shall not have given notice that it is discontinuing operations at
the Real Property, filed bankruptcy or sought any similar debtor protective
measure or be the subject of an involuntary bankruptcy.

 

If any of the foregoing conditions are not satisfied or waived in writing by
Purchaser prior to the Closing, Purchaser must give Seller written notice
specifically setting forth the condition that has not been satisfied, and Seller
shall have five (5) days to cure such condition and the Closing Date shall be
automatically extended accordingly. If Seller fails to satisfy such condition
within such five (5) day period, then Purchaser, as Purchaser’s sole and
exclusive remedy, shall have the right

 

12



--------------------------------------------------------------------------------

to terminate this Contract by delivery of a written notice to Seller, in which
event the Earnest Money shall be immediately returned to Purchaser.

 

ARTICLE X

 

DAMAGE OR DESTRUCTION; CONDEMNATION

 

10.1.    Damage or Destruction.    Prior to Closing, risk of loss with regard to
the Property shall be borne by Seller. If the Improvements or any of the
Personal Property are damaged or destroyed prior to Closing, then:

 

(a)    if the cost of repairing such damage is less than or equal to Two Hundred
Fifty Thousand and No/100, Dollars ($250,000.00) as determined by an architect
mutually acceptable to Seller and Purchaser and does not give USA the right to
terminate the Lease, then, at Seller’s option: (i) Seller may repair such damage
as promptly as is reasonably possible, restoring the damaged property at least
to its condition immediately prior to such damage and, in the event such repairs
have not been completed prior to Closing, then the Closing nevertheless shall
proceed as scheduled and the Title Company shall withhold from Seller in an
escrow account the funds necessary to make such repairs until Seller has
repaired such damage pursuant to the provisions hereof, at which time such funds
shall be distributed to Seller; or (ii) Seller shall assign to Purchaser all
insurance proceeds payable with respect to such damage, and Purchaser shall
receive a cash credit against the Purchase Price for the amount of the
deductible under Seller’s insurance policy, and Purchaser shall be obligated to
proceed to purchase the Property in accordance with the terms hereof; or

 

(b)    if the cost of repairing such damage is greater than Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00) or gives USA the right to terminate
the Lease, as determined by an architect mutually acceptable to Seller and
Purchaser, then, at Purchaser’s option (such election to be made in writing
within ten days of the event): (i) Purchaser may elect to terminate this
Contract by written notice to Seller, whereupon the Earnest Money shall be
returned immediately to Purchaser and neither party shall have any further
obligation to the other, other than Purchaser’s indemnification obligations set
forth in Section 6.1 hereof; or; (ii) Seller shall assign to Purchaser all
insurance proceeds payable with respect to such damage, and Purchaser shall
receive a cash credit against the Purchase Price for the amount of the
deductible under Seller’s insurance policy, and the sale shall be closed without
Seller’s repairing such damage.

 

10.2    Condemnation.    If, prior to the Closing, condemnation proceedings are
commenced with respect to any material portion of the Improvements, or any
material portion of the Land that materially and adversely affects the parking
facilities serving the Improvements, or gives USA the right to terminate the
Lease, Purchaser may either (a) terminate this Contract by delivering written
notice thereof to Seller and receive an immediate refund of the Earnest Money,
and neither party shall have any further right or obligation under this
Contract, except for Purchaser’s indemnification obligations set forth in
Section 6.1 hereof, or (b) proceed to close the transaction contemplated herein
pursuant to the terms hereof, in which event Seller shall deliver

 

13



--------------------------------------------------------------------------------

to Purchaser at the Closing, or as soon as available, any proceeds actually
received by Seller attributable to the Property from such condemnation or
eminent domain proceeding or assign to Purchaser any right it may have to
receive proceeds attributable to the Property from such condemnation or eminent
domain proceeding, and there shall be no reduction in the Purchase Price.

 

ARTICLE XI

 

CLOSING

 

11.1.    Time and Place.    The sale and purchase of the Property shall be
consummated at a closing (the “Closing”) to be held at the offices of the Title
Company. The Closing shall occur on or before forty-five (45) days after the
expiration of the Inspection Period or as otherwise agreed by Purchaser and
Seller in writing (the “Closing Date”). Purchaser shall have the right to extend
the Closing for no more than fifteen (15) days by (i) delivering to the Title
Company on or before the Closing Date $100,000.00 of additional Earnest Money,
which shall be non-refundable except for a default by Seller, which shall be
credited at Closing to the Purchase Price, and (ii) delivering to Seller on or
before the Closing Date written notice stating that (a) it elects to extend the
Closing Date for no more than fifteen days, (b) it waives all conditions to
Closing other than Seller’s delivery of the Deed, and (c) it acknowledges that
all Earnest Money, including the additional $100,000.00 described above, is
fully non-refundable, except for an uncured default by Seller, a casualty or
condemnation, or failure of a condition precedent.

 

11.2.    Items to be Delivered by Seller at the Closing.    At the Closing,
Seller shall deliver or cause to be delivered to Purchaser, at Seller’s expense,
each of the following items:

 

(a)    A special warranty deed in form attached hereto as Exhibit “C” and
incorporated herein by reference, duly executed and acknowledged, granting,
conveying, and warranting to Purchaser good and indefeasible fee simple absolute
title to the Property, free and clear of any liens, encumbrances, easements,
restrictions or other matters affecting title to the Property except the
Permitted Exceptions.

 

(b)    An updated Title Commitment irrevocably committing the Title Company to
issue as soon as practical after Closing an Owner’s Policy of Title Insurance
(the “Title Policy”) in a face amount equal to the Purchase Price issued by the
Title Company on the standard form in use in the State of Texas, insuring good
and indefeasible fee simple title to the Property in the Purchaser and
containing no exceptions except the Permitted Exceptions and the standard
printed exceptions therein, except:

 

(1)    the exception relating to restrictions affecting the Property shall be
deleted, except for such restrictions as may be included in the Permitted
Exceptions;

 

(2)    the exception relating to discrepancies, conflicts or shortages in area
or boundary lines or any encroachment or overlapping of improvements which a
survey may

 

14



--------------------------------------------------------------------------------

show may be amended to read “shortages in area” only, but the additional premium
for such amendment shall be at Purchaser’s sole cost and expense; and

 

(3)    the blank in the printed exception for standby fees and taxes shall show
the year of Closing.

 

(c)    A Blanket Conveyance and Bill of Sale in form attached hereto as Exhibit
“D” and incorporated herein by reference, duly executed and acknowledged by
Seller, conveying to Purchaser all of Seller’s right, title and interest in the
Personal Property, with the same “AS IS” provision as contained in the Deed and
in Section 8.2 hereof.

 

(d)    An Assignment and Assumption of the Lease in form attached hereto as
Exhibit “E” and incorporated herein by reference, duly executed and acknowledged
by Seller, assigning all of Seller’s interest in, to, and under the Lease.

 

(e)    Such evidence that may be reasonably required by Purchaser or the Title
Company to evidence the status and capacity of Seller and the authority of the
persons who are executing the various documents on behalf of the Seller.

 

(f)    An affidavit in compliance with Section 1445 of the Internal Revenue Code
of 1986, as amended, and applicable regulations stating, under penalty of
perjury, Seller’s United States taxpayer identification number and that Seller
is not a “foreign person” as that term is defined in said Section 1445.

 

(g)    A letter (the “Tenant Notification Letter”) dated as of the Closing Date,
in the form attached hereto Exhibit “F” and incorporated herein by reference,
evidencing the assumption by Purchaser of the landlord’s duties and obligations
under the Lease accruing on or after the Closing Date.

 

(h)    A “bills paid affidavit” in accordance with Section 53.085 of the Texas
Property Code.

 

(i)    The USA Estoppel Certificate.

 

11.3.    Items to be Delivered by Purchaser at the Closing.    At the Closing,
Purchaser shall deliver to Seller the Purchase Price. In addition, Purchaser
shall execute the Deed, the Bill of Sale, the Assignment and Assumption of the
Lease and the Tenant Notification Letter.

 

11.4.    Adjustments and Prorations.    At Closing, the following items shall be
adjusted or prorated in cash between Seller and Purchaser:

 

(a)    Rents or other income from the Property, and any other amounts collected
by Seller and attributable to a period of time on or subsequent to Closing.

 

15



--------------------------------------------------------------------------------

 

(b)    Since USA pays all operating expenses, taxes and utility charges, there
will be no proration for any of these items.

 

(c)    Seller shall pay the base premium for the Title Policy, shall reimburse
Purchaser for the actual cost, not to exceed $1,500.00,of any Updated Survey
obtained by Purchaser, all escrow fees charged by Houston Title Company, all
pre-payment penalties and other costs, if any, charged by the Existing Lender
and associated with the payment at Closing of the Existing Loan, and shall pay
Seller’s attorneys’ fees and the recording cost to release any liens set forth
on Schedule C of the Title Commitment. Purchaser shall pay the cost to modify
the areas and boundaries exception in the Title Policy to read “shortages in
area” only (if such modification is requested by Purchaser), the cost of any
inspection fee required by the Title Company to delete the exception as to
“rights of parties in possession”, the cost of any other endorsements requested
by Purchaser that are permitted by applicable Texas law, if any, the cost of the
Updated Survey in excess of $1,500.00, all escrow fees charged by Chicago Title
Company, Purchaser’s attorneys’ fees, all costs associated with Purchaser’s
assumption of the Existing Loan (if same is assumed by Purchaser), and the
recording cost for the Deed. Except as otherwise provided herein, each party
shall pay its share of all other closing costs as is normally paid by a seller
or purchaser, respectively, in a transaction of this character in the county
where the Property is located.

 

11.5    Right to Possession.    At Closing, Purchaser shall be possession of the
Property, subject to the Lease and USA’s rights of possession under the Lease.

 

ARTICLE XII

 

REMEDIES UPON DEFAULT

 

12.1.    Default of Seller.    Notwithstanding anything in this Contract to the
contrary, if Seller defaults in the performance of this Contract, Purchaser must
give Seller written notice specifically setting forth such default, and Seller
shall have five (5) days to cure such default, and the Closing Date shall be
automatically extended accordingly. If Seller fails to cure such default within
such five (5) day period, then Purchaser, as Purchaser’s sole and exclusive
remedies, may either (a) terminate this Contract by written notice delivered to
Seller, in which event the Earnest Money shall be immediately returned to
Purchaser (free of any claim thereto by Seller) and neither party shall have any
further obligations to the other, other than Purchaser’s indemnification
obligations set forth in Section 6.1 hereof; or (b) enforce specific performance
of this Contract.

 

12.2.    Default by Purchaser.    Notwithstanding anything in this Contract to
the contrary, if Purchaser fails to consummate this Contract, Seller, as
Seller’s sole and exclusive remedy, shall have the right to terminate this
Contract by giving written notice thereof to Purchaser, whereupon neither party
shall have any further rights or obligations hereunder, and the Title Company
shall deliver the Earnest Money to Seller, free of any claims by Purchaser. The
Earnest Money is a reasonable, good faith estimate of actual damages that Seller
would suffer and shall be liquidated damages for default of Purchaser because of
the difficulty, inconvenience, and

 

16



--------------------------------------------------------------------------------

uncertainty of ascertaining Seller’s actual damages for Purchaser’s default. The
payment of the Earnest Money upon Purchaser’s breach shall constitute full
satisfaction of Purchaser’s obligations hereunder.

 

12.3.    Instructions to Title Company.    If either Seller or Purchaser becomes
entitled to the Earnest Money upon termination of this Contract in accordance
with its terms, Purchaser and Seller agree to deliver a letter of instruction to
the Title Company directing disbursement of the Earnest Money to the party
entitled thereto.

 

ARTICLE XIII

 

REAL ESTATE COMMISSION AND DISCLOSURES

 

13.1    Commission.    Darrell L. Betts, CCIM, and Scot C. Farber, CCIM, of
Grubb& Ellis Company, and Capital Commercial Consultants, Inc. (“Seller’s
Brokers”), have negotiated this sale and Seller agrees to pay Seller’s Brokers a
commission pursuant to a separate agreement between Seller and Seller’s Brokers,
but only upon Closing. In addition, Seller agrees to pay Triple Net Properties
Realty, Inc. (“Purchaser’s Broker”) a $325,000.00 commission, but only upon
Closing. If this Contract is terminated for any reason prior to Closing, or if
this transaction does not close for any reason, then no commission will be due.
Seller shall be solely responsible for the payment of the commission to Seller’s
Brokers and Purchaser’s Broker, and Seller does hereby indemnify and hold
Purchaser harmless from such real estate commissions. Purchaser and Seller each
warrant and represent to the other that no agent or broker other than the
Seller’s Brokers and Purchaser’s Broker are entitled to a commission or fee as a
result of this sale, and Seller and Purchaser each agree to indemnify and hold
the other party harmless from any loss, liability or expense suffered by the
other party by reason of a breach of such warranty or representation. This
indemnity shall survive the Closing.

 

13.2    TITLE DISCLOSURE.    IN ACCORDANCE WITH THE TERMS OF THE REAL ESTATE
LICENSE ACT OF TEXAS, YOU, AS PURCHASER, ARE ADVISED THAT YOU SHOULD HAVE THE
ABSTRACT COVERING THE PROPERTY EXAMINED BY AN ATTORNEY OF YOUR CHOICE, OR BE
FURNISHED WITH OR OBTAIN A POLICY OF TITLE INSURANCE. PURCHASER ACKNOWLEDGES
RECEIPT OF SUCH NOTICE BY ITS EXECUTION OF THIS CONTRACT.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1.    Notices.    Any notice, demand, or other communication required to be
given or to be served upon any party hereunder shall be in writing and delivered
to the person to whom the notice is directed, either: (i) in person; (ii) by
United States Mail, as a registered or certified item with return receipt
requested; (iii) delivered by delivery service (including any express mail or
overnight delivery service), or (iv) sent by telex, telecopy or e-mail. Notices,
demands, or other

 

17



--------------------------------------------------------------------------------

communications delivered by mail shall be deemed given and received when
deposited in a post office or other depository under the care or custody of the
United States Postal Service, enclosed in a wrapper, addressed properly, with
proper postage affixed. Any notice, demand, or other communication given other
than by certified or registered mail, return receipt requested, shall be deemed
to have been given and received when delivered to the address of the party to
whom it is addressed as stated below:

 

Seller:

  

Mr. Paul D. Agarwal

CCI-1150 Gemini, Ltd.

327 Congress Ave., Suite 450

Austin, Texas 78701

Telephone: (512) 472-6990, ext. 202

Telecopy: (512) 472-7056

E-Mail: doug@capitalcommercial.com

With Copy To:

  

Mr. Derek George

Capital Commercial Investments, Inc.

1776 Yorktown, Suite 850

Houston, Texas 77056

Telephone: (713) 621-7300

Telecopy: (713) 622-7760

E-Mail: dgeorge@capitalcommercial.com

And Copy To:

  

Mr. William D Brown

Sneed, Vine & Perry, P.C.

901 Congress

Austin, Texas 78701

Telephone No. (512) 476-6955

Telecopy No. (512) 476-1825

E-Mail: bbrown@sneedvine.com

Purchaser:

  

Mr. Anthony W. Thompson

Triple Net Properties, LLC

1551 North Tustin Ave., Suite 650

Santa Ana, CA 92705

Telephone: (714) 836-5263

Telecopy: (714) 667-6860

E-Mail: Thompson@1031nnn.com

With Copy To:

  

Mr. Louis J. Rogers

Hirschler Fleisher

701 East Byrd Street, 15th Floor

Richmond, VA 23219

Telephone: (804) 771-9567

Telecopy (804) 644-0957

E-Mail:                                         

 

18



--------------------------------------------------------------------------------

 

Either party hereto may change its address for notice by giving the other party
ten days’ advance written notice of such change of address.

 

14.2.    Contract Not to Survive.    Except as expressly set forth herein to the
contrary, all representations, warranties, disclaimers of representations or
warranties, covenants and agreements contained herein, whether to be performed
before or after the Closing Date, shall be deemed to be merged into or waived by
the instruments of the Closing, and shall not survive Closing.

 

14.3.    Assignment.    This Contract shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. The Purchaser may assign this Contract
to any person, firm, corporation, or other entity which the Purchaser, at its
sole discretion, may choose, without the consent of Seller; provided, however,
in the event of such assignment, Purchaser shall not be released from any
liability or obligation under this Contract.

 

14.4.    Interpretation and Applicable Law.    THIS CONTRACT SHALL BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, AND ALL
OBLIGATIONS OF THE PARTIES CREATED HEREUNDER ARE PERFORMABLE IN HARRIS COUNTY,
TEXAS. Where required for proper interpretation, words in the singular shall
include the plural; and words of any gender shall include all genders. The
descriptive headings of the articles, sections, and paragraphs in this Contract
are for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

 

14.5.    Amendment.    This Contract may not be amended except by an agreement
in writing signed by Seller and Purchaser.

 

14.6.    Attorneys’ Fees.    If either party files a lawsuit in connection with
this Contract, the party that prevails in such action shall be entitled to
recover from the non-prevailing party, in addition to all other remedies or
damages as limited herein, reasonable attorneys’ fees and costs of court
incurred in such lawsuit.

 

14.7.    Entire Agreement.    This Contract constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings of the parties in
connection therewith.

 

14.8.    Multiple Counterparts.    This Contract may be executed simultaneously
in two or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one instrument.

 

19



--------------------------------------------------------------------------------

 

14.9.    Effective Date; Dates.    The effective date of this Contract (the
“Effective Date”) shall be the date on which a fully executed copy of this
Contract has been delivered and receipted by the Title Company. Any act
performable on an official United States holiday or a Saturday or Sunday shall
be performable on the next business day following such date.

 

14.10.    Construction.    The parties acknowledge that they have had the
opportunity to be represented by counsel in connection with this transaction and
that this Contract shall be interpreted according to its fair construction and
shall not be construed against either party.

 

14.11.    Invalidity.    If any provision in this Contract shall for any reason
be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Contract shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein.

 

14.12.    Time is of the Essence; Waiver.    Time is of the essence with respect
to every provision of this Contract. No waiver by either party of any of its
rights or remedies hereunder or otherwise shall be considered a waiver of any
other subsequent right or remedy.

 

SELLER:

 

CCI – 1150 Gemini, Ltd., a Texas limited partnership

By:

 

Capital Commercial Interests III, LLC, a
Texas limited liability company, its General Partner

By:

 

/s/    PAUL D. AGARWAL                 

--------------------------------------------------------------------------------

   

Paul D. Agarwal, President

 

PURCHASER:

 

Triple Net Properties, LLC, a Virginia limited liability company

By:

 

/s/    ANTHONY W. THOMPSON        

--------------------------------------------------------------------------------

   

Anthony W. Thompson, President

 

20